Exhibit 10.2


SECOND AMENDMENT TO LETTER AGREEMENT DATED JUNE 19, 2006


This Second Amendment to Letter Agreement (this “Amendment”), is made and
entered into as of March 28, 2006, by and among IXI MOBILE (R&D) LTD., an
Israeli limited liability company, (the “Subsidiary”), IXI MOBILE, INC., a
Delaware corporation (the “Parent”), GEMINI ISRAEL III LIMITED PARTNERSHIP,
GEMINI ISRAEL III PARALLEL FUND LIMITED PARTNERSHIP, GEMINI ISRAEL III OVERFLOW
FUND LIMITED PARTNERSHIP, GEMINI PARTNER INVESTORS LIMITED PARTNERSHIP
(collectively, "Gemini"). The parties hereby agree as follows:


RECITALS


WHEREAS, the parties have previously entered into that certain Letter Agreement
dated as of June 19, 2006 and a First Amendment to the Letter Agreement dated as
of December 21, 2006 (collectively, the "Letter Agreement") in relation to a
Loan Agreement by and among the Parent, the Subsidiary and Southpoint Master
Fund LP ("Southpoint") dated of even date therewith (the "Loan Agreement"); and


WHEREAS, the parties to the Loan Agreement have recently entered into a Third
Amendment to Loan Agreement (the "Third Amendment to Loan Agreement") attached
hereto as Exhibit A, pursuant to which, among other things, the parties to the
Loan Agreement amended the loan interest rate and repayment terms of the loan
provided to the Subsidiary by Southpoint under the Loan Agreement and, as a
result of such amendment to the Loan Agreement, the parties now wish to amend
the Letter Agreement so as to align certain terms of the Letter Agreement with
the amended terms of the Loan Agreement, all as set forth in this Amendment.


NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereby agree as follows:


Unless otherwise defined below, all capitalized terms herein shall have the
meanings assigned to such terms in the Loan Agreement as amended by the Third
Amendment to Loan Agreement.


1. Acknowledgement and Amendment of the Letter Agreement.
 
1.1 Gemini and hereby acknowledges and agrees as follows:
 
(a) the terms of the Third Amendment to Loan Agreement are known and acceptable
to Gemini.
 
(b) all references to terms and conditions of the Loan Agreement in the Letter
Agreement, including, without limitation, all references to Sections 2.3 and 2.4
of the Loan Agreement, shall be deemed references to such terms as amended by
the Third Amendment to Loan Agreement.
 
(c) all references in the Letter Agreement to the term "Repayment Date" shall be
deemed references to the term "Repayment Date" as defined in the Third Amendment
to Loan Agreement.
 
(d) all references in the Letter Agreement to the term "Basic Interest Rate"
shall be deemed references to the term "Basic Interest Rate" as amended by the
Third Amendment to Loan Agreement.



--------------------------------------------------------------------------------


 
2. No Other Modifications. Except as expressly set forth herein, all other terms
and conditions of the Letter Agreement shall remain in full force and effect.
 
3. Miscellaneous.
 
3.1 Counterparts; Fax Signatures. This Amendment may be executed in
counterparts, each of which shall constitute an original, but all of which
together shall constitute one and the same Amendment. Originally executed
counterparts may be delivered by facsimile and any such delivery shall be valid
for all purposes as delivery of a manual signature and equally admissible in any
legal proceedings to which any of the Subsidiary, the Parent, or the Lender is a
party.
 
3.2 Severability. If any provision of this Amendment or the application thereof,
shall for any reason and to any extent be determined by a court of competent
jurisdiction to be invalid or unenforceable under applicable law, the remaining
provisions of this Amendment shall be interpreted so as best to reasonably
effect the intent of the parties hereto.
 
3.3 Entire Agreement. This Amendment, together with the Loan Documents and all
exhibits hereto and thereto, constitute the entire understanding and agreement
of the parties with respect to the transactions contemplated herein and
supersede all prior and contemporaneous understandings and agreements, whether
written or oral, with respect to such transactions.
 
3.4 Governing Law. This Amendment shall be governed in all respects by Section
15 of the Letter Agreement.
 




[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have executed this Second Amendment to Letter
Agreement as of the date first written above.





 
IXI MOBILE (R&D) LTD.
         
By:/s/ Lihi Segal                     
     
Name: Lihi Segal
     
Title: CFO
         
IXI MOBILE, INC.
         
By:/s/ Lihi Segal                     
     
Name: Lihi Segal
     
Title: CFO









[Signature Page to Second Amendment to Letter Agreement]


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Second Amendment to Letter
Agreement as of the date first written above.


 
GEMINI ISRAEL III LIMITED PARTNERSHIP
 
by its general partner Gemini Capital Associates III L.P.,
 
by its general partner Gemini Israel Funds Ltd.
     
By: /s/ Yossi Sela                                         
 
 
Name: Yossi Sela                                         
 
 
Title: Managing Partner                              
     
By: /s/ David Cohen                                    
 
 
Name: David Cohen                                     
 
 
Title: CFO                                                      
 
 
 
GEMINI ISRAEL III PARALLEL FUND LIMITED PARTNERSHIP
 
by its general partner Gemini Capital Associates III, L.P.
 
by its general partner Gemini Israel Funds Ltd.
     
By: /s/ Yossi Sela                                         
 
 
Name: Yossi Sela                                         
 
 
Title: Managing Partner                             
     
By: /s/ David Cohen                                    
 
 
Name: David Cohen                                     
 
 
Title: CFO                                                      

     
GEMINI ISRAEL III OVERFLOW FUND LIMITED PARTNERSHIP
 
by its general partner Gemini Capital Associates III L.P.,
 
by its general partner Gemini Israel Funds Ltd.
     
By: /s/ Yossi Sela                                         
 
 
Name: Yossi Sela                                         
 
 
Title: Managing Partner                             
     
By: /s/ David Cohen                                    
 
 
Name: David Cohen                                     
 
 
Title: CFO                                                    

 

--------------------------------------------------------------------------------


 

 
GEMINI PARTNER INVESTORS LIMITED PARTNERSHIP
 
by its general partner Gemini Israel Funds Ltd.
     
By: /s/ Yossi Sela                                         
 
 
Name: Yossi Sela                                         
 
 
Title: Managing Partner                             
     
By: /s/ David Cohen                                     
 
 
Name: David Cohen                                     
 
 
Title: CFO                                                     





[Signature Page to Second Amendment to Letter Agreement]



--------------------------------------------------------------------------------


 
Exhibit A


Third Amendment to Loan Agreement


--------------------------------------------------------------------------------

